DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claim 1, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Ogisu et al. (8,637,982), which is considered to be the closest prior art to the subject matters of method claims 1-20, discloses (See Specifically Figs. 1-16 and the associated description) a method for forming a semiconductor structure, comprising: forming a plurality of mandrel lines (M) on a first dielectric layer (WL) (See Figs. 1A-1R); forming, from the plurality of mandrel lines, one or more groups of discontinuous mandrel line pairs using a first mask (150) (Figs. 1K-1L), wherein each of the one or more groups comprises: 2N discontinuous mandrel line pairs with a gap; and N intersections of space lines and a space channel, wherein N is a whole number.
Ogisu et al., however, fail to teach, among others, at least the method steps of: forming one or more groups of blocked regions with a width s and a length t using a second mask, wherein the width s is smaller than a sum of the spacing c6 and twice the width d6, where s < (c6 + 2d6); and the length t is larger than the gap g; and forming openings extended through the first dielectric layer the spacer masks and the second mask, as recited in claim 1; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-20 depend on claims 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
September 27, 2021